DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed rigger guard assembly for a firearm, comprising: a trigger guard having a body; a first end portion adjoining the body; and a second end portion adjoining the body and having structure to be rotatably coupled to the firearm; and a post having structure to threadably engage the first end portion of the trigger guard, and to move in relation to the first end portion of the trigger guard between a first position at which a substantial entirety of the post is positioned within the first end portion of the trigger guard, and a second positon at which an end portion of the post extends from the first end portion of the trigger guard; wherein the end portion of the post has a substantially smooth exterior surface and has structure to engage the firearm by way of the exterior surface when the post is in the second position. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed trigger guard assembly for a firearm, comprising: a trigger guard having a body; a first end portion adjoining the body; and a second end portion adjoining the body and has structure to be rotatably coupled to the firearm; and a post comprising an end portion, an intermediate portion adjoining the end portion, and a body adjoining the intermediate portion; wherein: the body of the post has structure to engage the first end portion of the trigger guard; the post has structure to move in a first direction in relation to the first end portion of the trigger guard, from a first position at which a substantial entirety of the post is positioned within the first end portion of the trigger guard, and a second positon at which the end portion of the post extends from the first end portion of the trigger guard; the end portion of the post has structure to engage the firearm when the post is in the second position; and the intermediate portion has structure to engage the firearm and to exert a force on the firearm in the first direction when the post is in the second position. Finally, the prior art of record fails to disclose or fairly suggest the claimed trigger guard assembly for a firearm, comprising: a trigger guard has structure to be coupled to a receiver of the firearm for rotation between an open positon at which a trigger bow of the firearm is accessible from below the firearm, and a closed positon at which the trigger guard blocks access to the trigger bow from below the firearm; and a post threadably engaging the trigger guard and having an end portion with a substantially smooth exterior surface, wherein: the post has structure to move in relation to the trigger guard between a first position at which a substantial entirety of the post is positioned within the trigger guard, and a second positon at which the end portion extends from the trigger guard; the exterior surface of the end portion of the post has structure to engage the receiver by way of the exterior surface when the post is in the second position and the trigger guard is in the closed position; and the engagement of the exterior surface of the end portion the post and the receiver retains the trigger guard in the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641